DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Amendments
	Amendments to the claims filed on 08 August 2022 are herein acknowledged.  Claims 1-15  remain pending and are hereinafter examined on the merits. 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-8, 10-11, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 2,  it is unclear what the Applicant deems as the “attenuation delay” and how it is determined/defined. The Specification discloses  “the calculating function 161 calculates a value related to an attenuation delay in the movements (displacements) of the tissue. The Specification with regard to Fig. 15 further discloses “the calculating function 161 calculates a time period T7 before the peak of the displacement waveform reaches the attenuation rate ‘30%’”. It remains unclear, however, what the Applicant deems as calculating “an attenuation delay” and whether it refers to the time calculated in Fig. 15 or other delay times. For the purpose of advancing the prosecution, the Examiner will assume that the “attenuation delay” may refer to any relationship between movement/displacement of the tissue and time. 
Regarding Claims 2-8, 10, and 13, it is unclear whether “the index value” refers to “index values” as recited in Claim 1 or other values. For the purpose of advancing the prosecution, the Examiner will assume that “the index value” may refer to any index value that can be defined in the system.
Regarding Claims 11, it is unclear whether “the index values” refers to “index values” as recited in Claim 1, refers to “the index value” as recited in Claim 10, or other values. For the purpose of advancing the prosecution, the Examiner will assume that “the index values” may refer to any index values that can be defined in the system.
All the dependent claims that are dependent upon the aforementioned rejected claims, are also rejected as they inherit the deficiencies of their parent claims as stated above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 9-10, 12, and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanayama (US 2015/0073275 A1).
Regarding Claim 1, Kanayama discloses an analyzing apparatus comprising processing circuitry (Fig. 1, #10; Examiner also noted that the data collections and corresponding analysis as described below will require a processing circuitry) configured to 
detect a movement of a tissue in each of a plurality of positions in an examined subject, by analyzing scan data acquired by transmitting a first ultrasound wave for generating a shear wave and transmitting and receiving a second ultrasound wave for measuring a shear wave (Figs. 2A-2C and 3A-3B, wherein the burst waves generate shear waves, and wherein the actual shear wave and the reflection of the wave are observed at multiple observation points; [0017] “transmits push pulses that cause displacement in body tissue according to an acoustic radiation force from an ultrasound probe and transmits tracking pulses for measuring the displacement in the body tissue”; [0089] wherein “transmitter … transmits displacement-causing burst waves … at an n-th burst wave transmission position … [and] the ultrasound probe 1 transmits/receives observation pulses in a divided ROI corresponding to the displacement causing burst waves … For example, observation pulses are transmitted/received to/from a scanning line (raster) in the divided ROI for multiple times [about 100 times]”; [0090]-[0091] wherein “On the basis of the changes in displacement over time at each point, the signal processor … calculates the shear wave speed at each point. … The image generator 14 then generates shear wave speed image data); 
calculate index values based on the movement of the tissue, each of index values relating to waveform information that shows changes in the movement of the tissue over time in each of the plurality of positions and that shows an effect caused by reflection of the shear wave (Figs. 2A-2C and 3A-3B wherein the values of the displacement based on the time are calculated and depicted and wherein the twin-peak diagrams are related to the observation of the actual shear wave and observation of the reflected shear wave; Figs. 2A-2C and 3A-3B, wherein the burst waves generate shear waves, and wherein the actual shear wave and the reflection of the wave are observed at multiple observation points; [0034] wherein “push pulses that cause displacement of body tissue according to the acoustic radiation force “ and “The observation pulses are transmitted in order to observe the propagation speed of the shear waves, which are generated by the displacement-causing burst waves, at each sample point in the scanning area. … for multiple times [e.g. for 100 times]”; [0036], “The signal processor 13 acquires the time at which the maximum displacement is caused at each sample point as the time at which the shear waves reach each sample point. The signal processor 13 then performs spatial differentiation on the time at which the shear waves reach each sample point to calculate the propagation speed of shear waves in each sample point”; [0055], “has been proposed a technology for suppressing artifacts that are attributable to reflection of shear waves by excluding the components of shear waves propagating in a given direction by using the spatial distribution of time-displacement curves”; [0038] “The signal processor 13 may calculate a Young's modulus or a shear modulus from the shear wave speed and generate hardness distribution information from the calculated Young's modulus or shear modulus. Each of the shear wave speed, Young's modulus, and shear modulus can be used as a physical quantity that indicates the hardness of body tissue”; so, for instance, the displacement or the shear wave speed, or related output images, or quantities, alone or in combination can be considered as an index value. It is also notable that the reflection of the shear waves will naturally create artifacts/effects on the measured values in Kanayama’s disclosed invention); and 
output the index values (Figs. 2A-2C and 3A-3B wherein the values of the displacement based on the time are calculated and depicted and wherein the twin-peak diagrams are related to the observation of the actual shear wave and observation of the reflected shear wave; [0034]-[0035] “The receiver 12 generates reflected-wave data“ and “by measuring the propagation speed of the shear waves generated by the displacement-causing burst waves at each sample point, the signal processor 13 generates information on the hardness distribution in the scanning area”; [0091] “The image generator … then generates shear wave speed image data”; [0036], “The signal processor 13 acquires the time at which the maximum displacement is caused at each sample point as the time at which the shear waves reach each sample point. The signal processor 13 then performs spatial differentiation on the time at which the shear waves reach each sample point to calculate the propagation speed of shear waves in each sample point”).
Regarding Claim 2, Kanayama further discloses calculating a value related to an attenuation delay in the movement of the tissue, as the index value (the 35 USC § 112 rejection above regarding Claim 2; Fig. 2A, 2B, 2C, and Figs. 3 wherein the displacement of the tissue is shown over a time period and wherein the magnitude of the displacement changes over time; [0052] wherein the displacement is measured in several observation points; see also [0055], “suppressing artifacts that are attributable to reflection of shear waves by excluding the components of shear waves propagating in a given direction by using the spatial distribution of time-displacement curves”; [0070] wherein “the shear waves from the displacement attenuate while propagating” and wherein “a shear wave speed image of few millimeters of shear wave propagation occurring in each of the spots is generated”). 
Regarding Claim 9, Kanayama further discloses wherein, as the movement of the tissue, the processing circuitry is further configured to detect at least one of a displacement, an instantaneous displacement, and instantaneous velocity of a biological tissue (Fig. 2A, 2B, 2C, and Figs. 3 show the displacement; see Abstract, “observing the displacement of body tissue”).
Regarding Claim 10, Kanayama further discloses wherein the processing circuitry is further configured to generate a first index image in which, to each of the plurality of positions, a pixel value corresponding to the index value in the position is assigned (Fig. 4B; [0089] wherein “transmitter … transmits displacement-causing burst waves … at an n-th burst wave transmission position … [and] the ultrasound probe 1 transmits/receives observation pulses in a divided ROI corresponding to the displacement causing burst waves … For example, observation pulses are transmitted/received to/from a scanning line (raster) in the divided ROI for multiple times (about 100 times)”; [0090]-[0091] wherein “On the basis of the changes in displacement over time at each point, the signal processor … calculates the shear wave speed at each point. … The image generator 14 then generates shear wave speed image data).
Regarding Claim 12, Kanayama further discloses wherein a measurement time for measuring the movement of the tissue shown in the waveform information is determined  by the processing circuitry in accordance with intervals between and a number of times of transmission/reception of the second ultrasound wave (Figs. 2 and 3 showing the observation points; [0089] wherein “the ultrasound probe 1 transmits/receives observation pulses … For example, observation pulses are transmitted/received to/from a scanning line (raster) in the divided ROI for multiple times [about 100 times]”; [0090] wherein “On the basis of the changes in displacement over time at each point, the signal processor … calculates the shear wave speed at each point.” Therefore, the time for measuring the displacement of the tissue id determined based on the intervals between transmitted/received pulses and the number of times we send/receive the tracking pulses).
Regarding Claim 14, Kanayama further discloses wherein the first ultrasound wave is a push pulse and the second ultrasound wave is a tracking pulse (Figs. 2 and 3 wherein the burst wave and the observation points are shown; see Abstract, “push pulses that cause displacement of body tissue … [and] tracking pulses for observing the displacement …”).
Regarding Claim 15, Kanayama discloses an ultrasound diagnosis apparatus (Fig. 1) comprising processing circuitry (Fig. 1, #10; Examiner also noted that the data collections and corresponding analysis as described below will require a processing circuitry) configured to
acquire scan data by transmitting a first ultrasound wave for generating a shear wave and transmitting and receiving a second ultrasound wave for measuring the shear wave (Figs. 2 and wherein a burst wave is transmitted and the shear wave and its reflections are observed at multiple observation points; [0017] “transmits push pulses that cause displacement in body tissue according to an acoustic radiation force from an ultrasound probe and transmits tracking pulses for measuring the displacement in the body tissue”); 
detect a movement of a tissue in each of a plurality of positions in an examined subject, by analyzing the scan data (Figs. 2A-2C and 3A-3B, wherein the burst waves generate shear waves, and wherein the actual shear wave and the reflection of the wave are observed at multiple observation points; [0089] wherein “transmitter … transmits displacement-causing burst waves … at an n-th burst wave transmission position … [and] the ultrasound probe 1 transmits/receives observation pulses in a divided ROI corresponding to the displacement causing burst waves … For example, observation pulses are transmitted/received to/from a scanning line (raster) in the divided ROI for multiple times [about 100 times]”; [0090]-[0091] wherein “On the basis of the changes in displacement over time at each point, the signal processor … calculates the shear wave speed at each point. … The image generator 14 then generates shear wave speed image data); 
calculate index values based on the movement of the tissue, each of the index values relating to waveform information that shows changes in the movement of the tissue over time in each of the plurality of positions and that shows an effect caused by reflection of the shear wave (Figs. 2A-2C and 3A-3B wherein the values of the displacement based on the time are calculated and depicted and wherein the twin-peak diagrams are related to the observation of the actual shear wave and observation of the reflected shear wave; Figs. 2A-2C and 3A-3B, wherein the burst waves generate shear waves, and wherein the actual shear wave and the reflection of the wave are observed at multiple observation points; [0034] wherein “push pulses that cause displacement of body tissue according to the acoustic radiation force “ and “The observation pulses are transmitted in order to observe the propagation speed of the shear waves, which are generated by the displacement-causing burst waves, at each sample point in the scanning area. … for multiple times [e.g. for 100 times]”; [0036], “The signal processor 13 acquires the time at which the maximum displacement is caused at each sample point as the time at which the shear waves reach each sample point. The signal processor 13 then performs spatial differentiation on the time at which the shear waves reach each sample point to calculate the propagation speed of shear waves in each sample point”; [0055], “has been proposed a technology for suppressing artifacts that are attributable to reflection of shear waves by excluding the components of shear waves propagating in a given direction by using the spatial distribution of time-displacement curves”; [0038] “The signal processor 13 may calculate a Young's modulus or a shear modulus from the shear wave speed and generate hardness distribution information from the calculated Young's modulus or shear modulus. Each of the shear wave speed, Young's modulus, and shear modulus can be used as a physical quantity that indicates the hardness of body tissue”; so, for instance, the displacement or the shear wave speed, or related output images, or quantities, alone or in combination can be considered as an index value. It is also notable that the reflection of the shear waves will naturally create artifacts/effects on the measured values in Kanayama’s disclosed invention); and 
output the index values (Figs. 2A-2C and 3A-3B wherein the values of the displacement based on the time are calculated and depicted and wherein the twin-peak diagrams are related to the observation of the actual shear wave and observation of the reflected shear wave; [0034]-[0035] “The receiver 12 generates reflected-wave data“ and “by measuring the propagation speed of the shear waves generated by the displacement-causing burst waves at each sample point, the signal processor 13 generates information on the hardness distribution in the scanning area”; [0091] “The image generator … then generates shear wave speed image data”; see also Figs. 2A-2C and 3A-3B wherein the values of the displacement based on the time are calculated and depicted and wherein the twin-peak diagrams are related to the observation of the actual shear wave and observation of the reflected shear wave; [0036], “The signal processor 13 acquires the time at which the maximum displacement is caused at each sample point as the time at which the shear waves reach each sample point. The signal processor 13 then performs spatial differentiation on the time at which the shear waves reach each sample point to calculate the propagation speed of shear waves in each sample point”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-8 and 13 are rejected under 35 U.S.C. 103 as obvious over Kanayama (US 2015/0073275 A1) in view of Tabaru (US 2013/0289402 A1).
Regarding Claim 3, Kanayama discloses a processing system and an index value as stated under Claims 1. Kanayama further discloses detecting a peak amongst multiple peaks that has a maximum value as the peak that relates to the actual shear wave ([0058], “when the time at which the displacement is at maximum as shown in FIG. 3B is detected as a reach time, the earlier one of the two peaks, i.e., the reach time corresponding to the shear waves that directly propagate, should be detected. However, if there is an external cause, such as body motion or hand jiggling, the latter peak has greater amplitude so that the latter peak time is detected as the time at which shear waves reach”). However, Kanayama does not explicitly disclose calculating values by using a threshold value for a magnitude of the movement of the tissue.
Tabaru teaches calculating values by using a threshold value for a magnitude of the movement of the tissue (Fig. 10A, [0071] wherein “half-width W having a smaller value than a peak value dp of a fitted waveform 102 by -6 dB as a threshold is calculated”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kanayama’s processing system to determine an index value/value by using a threshold value for a magnitude of the movement of the tissue, as taught by Tabaru, in order to provide a method for removing the artifacts observed as multiple peaks in the tissue displacement/movement diagram in ultrasonic elastography systems. Such a modification requires nothing more than the mere combination of known prior art techniques to yield predictable results (see KSR International Co. v. Teleflex Inc, 82 USPQ2d 1385).
Regarding Claim 4, Kanayama discloses a processing system and an index value as stated under Claims 1 and 3. Kanayama further discloses detecting a peak amongst multiple peaks that has a maximum value as the peak that relates to the actual shear wave (see the rejection under Claim 3). However, Kanayama is silent as to calculating the index value based on the waveform information and the threshold value.
Tabaru teaches calculating the index value based on the waveform information and the threshold value (Fig. 10A, [0071] wherein “half-width W having a smaller value than a peak value dp of a fitted waveform 102 by -6 dB as a threshold is calculated,” in which both the waveform and the threshold value are used to determine a criterion for noise removal in heterogeneity analysis).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kanayama’s processing system to determine an index value based on the waveform information and the threshold value, as taught by Tabaru, in order to provide a method for removing the artifacts observed as multiple peaks in the tissue displacement/movement diagram in ultrasonic elastography systems. Such a modification requires nothing more than the mere combination of known prior art techniques to yield predictable results (see KSR International Co. v. Teleflex Inc, 82 USPQ2d 1385).
Regarding Claim 5, Kanayama discloses a processing system and an index value as stated under Claims 1 and 3. Kanayama further discloses detecting the peak amongst multiple peaks that has a maximum value as the peak that relates to the actual shear wave (see the rejection under Claim 3). However, Kanayama is silent as to calculating at least one of: a time width in which the waveform information of the movement of the tissue is equal to or larger than a first threshold value; a quantity of peaks in a range in which the waveform information of the movement of the tissue is equal to or larger than a second threshold value; an area size of a region in which normalized waveform information of the movement of the tissue is equal to or larger than a third threshold value; and a time period before a peak value in the waveform information of the movement of the tissue reaches a predetermined attenuation rate.
Tabaru teaches calculating at least one of: a time width in which the waveform information of the movement of the tissue is equal to or larger than a first threshold value; a quantity of peaks in a range in which the waveform information of the movement of the tissue is equal to or larger than a second threshold value; an area size of a region in which normalized waveform information of the movement of the tissue is equal to or larger than a third threshold value; and a time period before a peak value in the waveform information of the movement of the tissue reaches a predetermined attenuation rate (Fig. 10A, see “W” line; [0071] wherein “half-width W having a smaller value than a peak value dp of a fitted waveform 102 by -6 dB as a threshold is calculated”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kanayama’s processing system to determine an index value by using a time width in which the waveform information of the movement of the tissue is equal to or larger than a threshold value, as taught by Tabaru, in order to provide a method for removing the artifacts observed as multiple peaks in the tissue displacement/movement diagram in ultrasonic elastography systems. Such a modification requires nothing more than the mere combination of known prior art techniques to yield predictable results (see KSR International Co. v. Teleflex Inc, 82 USPQ2d 1385).
Regarding Claim 6, Kanayama discloses a processing system as stated under Claims 1 and 3. Kanayama further discloses detecting the peak amongst multiple peaks that has a maximum value as the peak that relates to the actual shear wave (see the rejection under Claim 3). However, Kanayama is silent as to wherein, as the threshold value, the processing circuitry uses one of a value that is set in advance; and a percentage with respect to a peak value in the waveform information of the movement of the tissue.
Tabaru teaches wherein, as the threshold value, the processing circuitry uses one of a value that is set in advance; and a percentage with respect to a peak value in the waveform information of the movement of the tissue (Fig. 10A; [0071] wherein “half-width W having a smaller value than a peak value dp of a fitted waveform 102 by -6 dB as a threshold is calculated” in which “a smaller value … by -6 db …” can be interpreted as determining a percentage of the peak value).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kanayama’s processing system to determine a percentage with respect to a peak value in the waveform information of the movement of the tissue, as taught by Tabaru, in order to provide a method for removing the artifacts observed as multiple peaks in the tissue displacement/movement diagram in ultrasonic elastography systems. Such a modification requires nothing more than the mere combination of known prior art techniques to yield predictable results (see KSR International Co. v. Teleflex Inc, 82 USPQ2d 1385).
Regarding Claim 7, Kanayama discloses a processing system as stated under Claims 1 and 3. Modified Kanayama also teaches using a threshold value (see similar citation and reasoning with regard to the combination of elements as stated under Claim 3). Kanayama further teaches wherein a propagation distance of the shear wave is used in making multiple observations in different points/lines (Figs. 2 and 3, [0034], “observation pulses (tracking pulses) for observing the displacement caused by the displacement-causing burst waves for multiple times in each of multiple scanning lines of the scanning area”).
	Regarding Claim 8, Kanayama discloses a processing circuitry as stated under Claims 1 and 3. Modified Kanayama also teaches using a threshold value (see similar citation and reasoning with regard to the combination of elements as stated under Claim 3) and the assessment of the tissue displacement with regard to multiple observation points (Figs. 2-3; [0034], “observation pulses (tracking pulses) for observing the displacement caused by the displacement-causing burst waves for multiple times in each of multiple scanning lines of the scanning area”). However, Kanayama is silent as to wherein the processing circuitry sets the threshold value for each of the positions, based on the movement of the tissue in a reference region.
	Tabaru teaches wherein the processing circuitry sets the threshold value for each of the positions, based on the movement of the tissue in a reference region (Fig. 10A; [0071] wherein “half-width W having a smaller value than a peak value dp of a fitted waveform 102 by -6 dB as a threshold is calculated” in which “a smaller value … by -6 db …” in which the determination of the threshold value is based on “a peak value” that is dependent on the tissue displacement waveform).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kanayama’s processing system to determine a threshold value based on based on the movement of the tissue in a reference region, as taught by Kanayama and Tabaru, in order to provide a method for removing the artifacts observed as multiple peaks in the tissue displacement/movement diagram in ultrasonic elastography systems. Such a modification requires nothing more than the mere combination of known prior art techniques to yield predictable results (see KSR International Co. v. Teleflex Inc, 82 USPQ2d 1385).
Regarding Claim 13, Kanayama discloses a processing system as stated under Claim 1, 3, and 5. Kanayama as modified by Tabaru under Claim 5 is silent as to wherein the time width corresponds to an interval between a time when a value of the movement of the tissue exceeds the threshold value and a time when the value of the movement of the tissue falls below the threshold value, or an interval between the time when the value of the movement of the tissue exceeds the first threshold value and a time when the movement of the tissue was last measured.
Tabaru teaches wherein the time width corresponds to an interval between a time when a value of the movement of the tissue exceeds the threshold value and a time when the value of the movement of the tissue falls below the threshold value, or an interval between the time when the value of the movement of the tissue exceeds the first threshold value and a time when the movement of the tissue was last measured (Fig. 10A wherein “W” can be considered  as an interval between a time when a value of the displacement/movement of the tissue exceeds the threshold value and a time when the value of the movement of the tissue falls below the threshold value).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kanayama’s processing system to determine a time width such as “W,” as taught by Tabaru, in order to provide a method for removing the artifacts observed as multiple peaks in the tissue displacement/movement diagram in ultrasonic elastography systems. Such a modification requires nothing more than the mere combination of known prior art techniques to yield predictable results (see KSR International Co. v. Teleflex Inc, 82 USPQ2d 1385).

Claim 11 is rejected under 35 U.S.C. 103 as obvious over Kanayama (US 2015/0073275 A1) in view of Watanabe (US 2015/0164480 A1).
	Regarding Claim 11, Kanayama further discloses wherein the processing circuitry generates a second index image in which, … , pixel values corresponding to index values in the positions included in the region are assigned (see the rejection for Claim 10 above wherein N images can be generated and each of the images that are generated after the first image can be considered as the second index image). 
However, Kanayama is silent as to a region among the plurality of positions that shear wave arrival time is included in a predetermined range.
Watanabe teaches a region among the plurality of positions that shear wave arrival time is included in a predetermined range ([0066] wherein “For example, the linear image generator … extracts a plurality of points having a predetermined arrival time from the points ( sample points) in the scan area”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kanayama’s processing system to use a predetermined range of shear wave arrival time, as taught by Watanabe, in order to enable the system to generate a linear arrival time image generated that might provide further diagnostic information of interest. Such a modification requires nothing more than the mere combination of known prior art techniques to yield predictable results (see KSR International Co. v. Teleflex Inc, 82 USPQ2d 1385).

Response to Arguments
	Applicant’s arguments have been fully considered but are moot in light of new grounds of rejection necessitated by amendments.
	With regard to the first Office action, the rejections under 35 U.S.C. 112(b) have been revised in view of the amendments to the claims.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mehdi Poursoltani whose telephone number is (571)272-7963. The examiner can normally be reached Monday - Friday 10 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.P./Examiner, Art Unit 3793                                         

/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793